Title: To Benjamin Franklin from Jacques-Christophe Valmont de Bomare, 29 November 1782
From: Valmont de Bomare, Jacques-Christophe
To: Franklin, Benjamin


MonsieurParis ce Vendredi 29 9bre. 1782.
L’eloignement et une multitude d’affaires, m’ont empêché d’aller vous temoigner moi même, la part que j’ai prise à votre maladie et à votre retablissement— Je n’ai pû envoyer chez vous que mon domestique— Je vous supplie de ne pas douter du vif interêt que je prens à votre conservation et prosperité. Je vous prie aussi de presenter mes civilitez à monsieur votre fils qui a eu la complaisance de me temoigner beaucoup d’honnêtetéz.
J’ose vous inviter à me faire l’honneur d’entendre mon discours d’ouverture de mes cours, que je prononcerai le jeudi cinq decembre prochain à onze heures un quart précises du matin. Mandez moi, s’il vous plait, et en langue françoise, si je puis compter sur cet avantage, afin de vous destiner votre place. Vous obligerez sensiblement Monsieur Votre très humble et très obeissant serviteur
Valmont DE Bomare
rue de la Verrerie, vis à vis celle des deux portes
 
Addressed: à monsieur / Monsieur Franklin / ministre plénipotentiaire / des Etats unis de l’Amerique / en son Hotel à Passy
Notation: Valmont de Beaumare 29. Novr. 1782.
